DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on July 13, 2022  has been entered. Claims 25-32 and 35-44 remain pending in the application. Applicant’s amendments to the specifications have overcome the objections previously set forth in the Non-Final Office Action mailed March 15, 2022. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 25-32, 35-40, and 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Sackellares (US 2018/0338697; cited by Applicant) in view of Verma (US 2017/0086763) and Greentek (CN109106366).

Regarding claim 25, Sackellares discloses an electroencephalogram (Paragraph [0003]) electrode cap (Paragraph [0012], “headpiece”), comprising: 
a stretchable covering body (Paragraph [0012], “elastic cap”); 
an electrode array (Paragraph [0005], “electrode assembly”); and, 
a fixing seat; 
wherein the fixing (Fig. 13, reservoir bottom #1327) seat includes a fixing structure (Fig. 13, probe cover #1205); 
the fixing seat is mounted on the stretchable covering body through the fixing structure (Fig. 13, electrode assembly #1200 is mounted on the electrode cap); 
the fixing seat further includes a hollow chamber (Fig. 13 #1327 has a hollow chamber) for accommodating conductive medium or conductive medium preform (Paragraph [0109], “reservoir top constructed from conductive material”); the electrode array includes plug ends (Paragraph [0109], Conductive traces are “used to connect the electrode set with an EEG recording device” & the end of the conductive trace connected to the electrode set has the plug end), a plurality of electrode sensing units (Paragraph [0005], “electrode assembly”) and a plurality of conductive traces (Paragraph [0109], conductive traces);
 one end of the conductive trace is connected with the electrode sensing unit (Paragraph [0109], Conductive traces are “used to connect the electrode set with an EEG recording device” & the end of the conductive trace connected to the electrode set has the plug end), and another end of the conductive trace is connected with the plug end (Paragraph [0109], Conductive traces are “used to connect the electrode set with an EEG recording device” & the end of the conductive trace connected to the electrode set has the plug end); and the electrode sensing unit is connected with the fixing seat (Paragraph [0017], “placing the electroencephalographic recording device as described herein on a subject’s head”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiments of Sackellares by combining some embodiments together. As stated by Sackellares, Paragraph [0169] “Any suitable combination(s) of any disclosed embodiments and/or any suitable portion(s) thereof are contemplated herein as appreciated by those having ordinary skill in the art.”
Sackellares does not disclose wherein the stretchable covering body is a fabric cap or a fabric strip provided with a mounting hole; and the fixing seat is connected with the stretchable covering body through the mounting hole; and mesh holes of the mesh cap form the mounting hole.  
However, Verma discloses wherein the stretchable covering body is a fabric cap or a fabric strip provided with a mounting hole (Paragraph [0042], “Depending on the particular embodiment, a wearable structure may correspond to any number of different arrangements for wearing on different body portions. For example, the wearable structure may take the form of a hat, helmet, vest, shirt, cap, shoe, glove, bracelet, sleeve, legging, collar, head band, arm band, leg band, waist band, shorts, pants, body sleeve, corset, or any other appropriate structure, and may include a combination of two or more of any of the foregoing. Correspondingly, the structure may either be a flexible material such as a fabric”); and the fixing seat is connected with the stretchable covering body through the mounting hole (Paragraph [0085], “The detectors are CMOS cameras contained in outer plastic housings that include an interlocking feature positioned in the holes of the cap to position and attach the detectors to the cap”); and mesh holes of the mesh cap form the mounting hole (Paragraph [0085], “The detectors are CMOS cameras contained in outer plastic housings that include an interlocking feature positioned in the holes of the cap to position and attach the detectors to the cap”).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Sackellares to incorporate the teachings of Verma by adding wherein the stretchable covering body is a fabric cap or a fabric strip provided with a mounting hole; and the fixing seat is connected with the stretchable covering body through the mounting hole; and mesh holes of the mesh cap form the mounting hole. The advantage of using a stretchable fabric cap is more comfort for the subject and fabric is a low-cost and easily accessible product. The advantage of having a mounting hole is for a stronger connection that can better hold the mesh cap in place.
The combination of Sackellares and Verma does not disclose wherein the stretchable covering body is a disposable mesh cap.
However, Greentek discloses wherein the stretchable covering body is a disposable mesh cap (Page 3, “At the moment, the supporting body can be used as a cheap mesh cap or a head sleeve and the whole device can be used as a disposable product”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Sackellares and Verma to incorporate the teachings of Greentek by adding wherein the stretchable covering body is a disposable mesh cap. The advantage of a disposable mesh cap is to reduce the risk of spreading infection.

Regarding claim 26, the combination of Sackellares, Verma, and Greentek discloses the electroencephalogram electrode cap according to claim 25.
Sackellares further discloses wherein a connection between the electrode sensing unit and the fixing seat is adhesion, a non-detachable clamping or non-detachable plugging; or a connection between the electrode sensing unit and the fixing seat is a detachable connection (Paragraph [0122] & Figs 6A-6C, “conductive trace #14 from each electrode assembly…is plugged into an EEG recording device” & Paragraph [0022], “electrode assembly can include a reservoir bottom (which is the fixing seat)).  

Regarding claim 27, the combination of Sackellares, Verma, and Greentek discloses the electroencephalogram electrode cap according to claim 26.
Greentek further discloses wherein a clamping slot is defined in the fixing seat (Page 1, “The wearable biological electric signal acquisition device is provided with a clamping groove on the electrode base and used for clamping and fixing the sensing area on the electrode seat”); and the electrode sensing unit is detachably engaged in the clamping slot (“the flexible electrode array is provided with an electrode sensing area” & “the electrode base and the flexible electrode array are detachably fixed in a clamping and inserting manner”).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Sackellares and Verma to incorporate the teachings of Greentek by adding wherein a clamping slot is defined in the fixing seat; and the electrode sensing unit is detachably engaged in the clamping slot. The advantage, as discussed by Greentek, is “so that replacement and adjustment of the flexible electrode array are facilitated, and meanwhile, the flexible electrode array can be used as a disposable consumable.” (Page 2)

Regarding claim 28, the combination of Sackellares, Verma, and Greentek discloses the electroencephalogram electrode cap according to claim 27.
Greentek further discloses wherein the clamping slot is defined in at least one side surface of the fixing seat; and the electrode sensing unit is inserted into and fixed within the clamping slot through a socket defined by the clamping slot in the side surface (Page 3, “the electrode base #2 is provided with a clamping groove 2.2 for clamping and fixing the electrode sensing area 1.1 on the electrode base 2.” & “A socket 2.3 is arrange on one side of the electrode base 2, the electrode sensing area 1.1 is fixed through the socket 2.3”).

Regarding claim 29, the combination of Sackellares, Verma, and Greentek discloses the electroencephalogram electrode cap according to claim 28.
Sackellares further discloses wherein the fixing seat is made of a flexible material; and the flexible material is one of silicone rubber and soft plastic (Paragraph [0132], “flexible material (e.g., elastomeric plastic)”).

Regarding claim 30, the combination of Sackellares, Verma, and Greentek discloses the electroencephalogram electrode cap according to claim 26.
Sackellares further discloses wherein the fixing seat is made of a rigid material (Paragraph [0132], “suitable rigid”); and a soft supporting body is connected to a lower bottom surface of the fixing seat (Paragraph [0132], “hollow contact probes #1329 can be made of a softer and/or more flexible material than the reservoir bottom #1327”).  

Regarding claim 31, the combination of Sackellares, Verma, and Greentek discloses the electroencephalogram electrode cap according to claim 26.
Sackellares further discloses wherein a reinforcing plate is disposed between the electrode sensing unit and the fixing seat (Fig. 13 base portion #1323 of wicking element #1321).  

Regarding claim 32, the combination of Sackellares, Verma, and Greentek discloses the electroencephalogram electrode cap according to claim 25.
Sackellares further discloses wherein a plurality of protruding studs is provided at a lower end surface of the fixing seat (Fig. 13 hollow contact probes #1329).

Regarding claim 35, the combination of Sackellares, Verma, and Greentek discloses the electroencephalogram electrode cap according to claim 25.
Greentek further discloses wherein the fixing structure includes a recess defined in a side of the fixing seat (Page 1, “The wearable biological electric signal acquisition device is provided with a clamping groove on the electrode base and used for clamping and fixing the sensing area on the electrode seat”); the fixing seat is disposed in the mounting hole (Page 2, The wearable bioelectric signal acquisition device is characterized in that an electrode seat of the wearable biological electric signal acquisition device is located in an electrode positioning hole on a support body); and a portion of the stretchable covering body defining the mounting hole is embedded into and fixed in the recess (Page 2, “a support body at the periphery of the electrode positioning hole is embedded in a groove in the periphery of the electrode seat”).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Sackellares and Verma to incorporate the teachings of Greentek by adding wherein the fixing structure includes a recess defined in a side of the fixing seat; the fixing seat is disposed in the mounting hole; and a portion of the stretchable covering body defining the mounting hole is embedded into and fixed in the recess. The advantage of having a recess defined in a side of the fixing seat is a stronger connection that can better hold the stretchable covering body in place.

Regarding claim 36, the combination of Sackellares, Verma, and Greentek discloses the electroencephalogram electrode cap according to claim 25.
Verma further discloses wherein the fixing seat is further provided with a fixing member; and the fixing member hooks mesh holes of the mesh cap for fixing (Paragraph [0085], “The detectors are CMOS cameras contained in outer plastic housings that include an interlocking feature positioned in the holes of the cap to position and attach the detectors to the cap”).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Sackellares and Greentek to incorporate the teachings of Verma by adding the fixing seat is further provided with a fixing member; and the fixing member hooks mesh holes of the mesh cap for fixing. The advantage of the fixing member that can hook mesh holes is a stronger connection that can better hold the mesh cap in place.

Regarding claim 37, the combination of Sackellares, Verma, and Greentek discloses the electroencephalogram electrode cap according to claim 36.
Verma further discloses wherein the fixing member is a curved hook (Paragraph [0085], “The detectors are CMOS cameras contained in outer plastic housings that include an interlocking feature positioned in the holes of the cap to position and attach the detectors to the cap”); or, the fixing member includes a first elastic extension body and a second elastic extension body disposed opposite to each other, and a gap is defined between the first elastic extension body and the second elastic extension body for clamping yarns of the mesh cap.  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Sackellares and Greentek to incorporate the teachings of Verma by adding the electroencephalogram electrode cap according to claim 36, wherein the fixing member is a curved hook. In order to hold the cameras in place through the holes of the cap, the fixing member would have to be a curved hook. This allows for a more stable connection so the cameras can stay in place.
Regarding claim 38, the combination of Sackellares, Verma, and Greentek discloses the electroencephalogram electrode cap according to claim 25.
Sackellares further discloses wherein the hollow chamber is filled with a non-viscous conductive medium (Paragraph [0111], “The reservoir #1 is configured to contain conducting fluid, such as a saline solution, a conductive gel, or any other suitable fluid”).

Regarding claim 39, the combination of Sackellares, Verma, and Greentek discloses the electroencephalogram electrode cap according to claim 25.
Sackellares further discloses wherein the conductive medium preform includes a capsule prefilled with a conductive medium, a liquid absorbing material impregnated with a conductive medium, or a rubber tube filled with a conductive medium (Paragraph [0134], “The absorptive pads #1317 can be any suitable absorptive material (e.g., a spongy material) that is configured to absorb a conductive fluid”).

Regarding claim 40, the combination of Sackellares, Verma, and Greentek discloses the electroencephalogram electrode cap according to claim 39.
Sackellares further discloses wherein a fixing assembly is provided in the hollow chamber (Figs 12-14 & Paragraph [0129], “reservoir cap #1201 that defines an interior cavity & Paragraph [0139], “probe cover #1205 configured to overlay and/or seal the hollow contact probes #1329 to store the electrode assembly with fluid therein without allowing the wicking element #1321 to dry out”); 
the fixing assembly includes an upper fastener and a lower fastener (reservoir cap #1201 is the upper fastener and probe cover #1205 is the lower fastener); 
the lower fastener is detachably fixed to the fixing seat (Figs 13-14 show the probe cover #1205 is detachably fixed to reservoir bottom #1327 & Paragraph [0129], “A reservoir bottom #1327 is configured to be connected, moveably attached, and or releasably attached to the reservoir cap #1201 in any suitable manner); 
the upper fastener is movably disposed above the lower fastener (Figs 13-14 shows the reservoir cap #1201 is movably disposed above the probe cover #1205); 
the conductive medium preform is in an accommodating space defined by the upper fastener (Paragraph [0129], “The reservoir cap #1201 and the reservoir bottom #1327 define a reservoir #1350 that in configured to include at least one absorptive pad #1317. & Paragraph [0134], “The absorptive pads #1317 can be any suitable absorptive material (e.g., a spongy material) that is configured to absorb a conductive fluid.”); and 
a downward movement of the upper fastener relative to the lower fastener compresses the conductive medium preform or presses the conductive medium preform to move downwardly (Fig. 13-14 shows that reservoir cap #1201 moves downward to form a hollow chamber & Paragraph [0129], “reservoir cap #1201 that defines an interior cavity” & Paragraph [0134], “The one or more absorptive pads #1317 can be configured to fill out any remaining interior space of the reservoir #1350”).

Regarding claim 43, the combination of Sackellares, Verma, and Greentek discloses the electroencephalogram electrode cap according to claim 39.
Sackellares further discloses wherein the liquid absorbing material is sealed by a film material; or the liquid absorbing material is one or more of foam, absorbent fiber, hydrophilic filter and hydrogel material (Paragraph [0006], “The wicking material can include felt and/or foam and/or any other suitable absorptive material”).  

Regarding claim 44, the combination of Sackellares, Verma, and Greentek discloses the electroencephalogram electrode cap according to claim 25.
Sackellares further discloses wherein a conductive medium is a solution containing sodium chloride or potassium chloride, a conductive gel containing sodium chloride or potassium chloride, or a conductive paste containing sodium chloride or potassium chloride (Paragraph [0007], “the conductive fluid can be saline”).
Greentek further discloses wherein the electrode array is a flexible electrode array which is fabricated by screen printing or a flexible circuit board process (Page 2, “flexible electrode array” & “According to the wearable bioelectric signal acquisition device provided by the invention, the silver/silver chloride electrode sensing area is printed on the flexible circuit board by using a silk screen printing technology”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Sackellares and Verma to incorporate the teachings of Greentek by adding wherein the electrode array is a flexible electrode array which is fabricated by screen printing or a flexible circuit board process. The advantage, as discussed by Greentek, Page 1, “The wearable biological electric signal collecting device is simple in structure, a flexible electrode array is adopted to replace a wire, the assembling is convenient, the process is simple, the manufacturing cost is low, and large-scale production and machining can be achieved.”

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Sackellares, Verma, and Greentek as applied to claim 39 above, and further in view of Soutar (US 2019/0269365).
Regarding claim 41, the combination of Sackellares, Verma, and Greentek discloses the electroencephalogram electrode cap according to claim 39.
The combination of Sackellares, Verma and Greentek does not disclose wherein a piercing structure is provided in hollow chamber of the fixing seat, and the piercing structure is capable of piercing the conductive medium preform to enable the conductive medium to flow out.
However, Soutar discloses wherein a piercing structure is provided in hollow chamber of the fixing seat (“In some embodiments the housing has a small waterproof covering to serve as a reservoir for the conductive fluid. The covering can have a rubber injection point through which a needle and syringe can be used to inject the conductive liquid periodically or as needed. The housing may additionally or alternatively have an opening for introducing the conductive fluid”), and the piercing structure is capable of piercing the conductive medium preform to enable the conductive medium to flow out
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Sackellares, Verma, and Greentek to incorporate the teachings of Soutar by adding wherein a piercing structure is provided in hollow chamber of the fixing seat, and the piercing structure is capable of piercing the conductive medium preform to enable the conductive medium to flow out.. As discussed by Applicant “By providing the conductive medium in the capsule 5a, it is not necessary to inject the conductive gel when using, but the capsule is pressed to be pierced to cause the conductive gel to flow to the scalp. Thus, the preparation time has been shortened, electrode setup is more convenient and quicker.”

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Sackellares, Verma, and Greentek as applied to claim 39 above, and further in view of Bachelder (US 10433756).
Regarding claim 42, the combination of Sackellares, Verma, and Greentek discloses the electroencephalogram electrode cap according to claim 39.
The combination of Sackellares, Verma, and Greentek does not disclose wherein a frangible structure is provided at one end of the rubber tube.
However, Bachelder discloses wherein a frangible structure is provided at one end of the rubber tube (“When pressure or force is applied along arrow #1142, such as from a patient head pressing resting against a hard surface or by tightening electrode carrier #700, compressible body portion #1114 may collapse decreasing the volume of interior reservoir #1130. As additional pressure is applied, the electrically conductive fluid or gel flows outwardly through channel or aperture #1140 formed in the bottom of the compressible body portion #1114).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Sackellares, Verma, and Greentek to incorporate the teachings of Bachelder by adding wherein a frangible structure is provided at one end of the rubber tube. As discussed by Applicant, “The rubber tube 5c is easily crushed and broken due to a frangible structure 51 provided at one end thereof, so that the conductive medium 4 can easily flow out. During use, it is only needed to tear off the frangible structure 51 to release the conductive medium, and then a signal transmission pathway can be established quickly”.

Response to Arguments
	Applicant’s arguments filed July 13, 2022 have been fully considered.
	Applicant argues on page 7 that, as amended, objection to the specification should be withdrawn. Examiner agrees and the objection have been withdrawn. 
	Applicant argues on page 7 that “Claim 34 is now cancelled. Claim 36 no longer repeats the same limitation recited in cancelled claim 34”. Examiner agrees and the 112(b) rejection has been withdrawn.
	Applicant argues on pages 8-9 that Sackellares does not disclose all the limitations of amended claim 1. Examiner agrees and the 103 rejection in view of Sackellares has been withdrawn. However a new 103 rejection in view of Sackellares, Verma, and Greentek has been discussed above.
	Applicant argues on page 9 that Greentek does not disclose “a support body that is stretchable or elastic nor holes in a net cap, which can be used as mounting hole” or “a stretchable covering body which is a disposable and stretchable mesh cap formed of a fabric cap or a fabric strip provided with a mounting hole where the mesh holes of the mesh cap serve as mounting holes” Examiner agrees. However a new 103 rejection in view of Sackellares, Verma, and Greentek has been discussed above, where Verma teaches “wherein the stretchable covering body is a fabric cap or a fabric strip provided with a mounting hole; and the fixing seat is connected with the stretchable covering body through the mounting hole; and mesh holes of the mesh cap form the mounting hole”. 
	Applicant argues on page 10 that “The other cited references also fail to cure this deficiency as none of them provide teaching, suggestion or motivation for a stretchable covering body which is a disposable and stretchable mesh cap formed of a fabric cap or a fabric strip provided with a mounting hole wherein the mesh holes of the mesh cap serve as mounting holes.” Examiner respectfully disagrees. Verma was previous cited and discloses “a wearable structure” which “may either be a flexible material such as a fabric” and “The detectors are CMOS cameras contained in outer plastic housings that include an interlocking feature positioned in the holes of the cap to position and attach the detectors to the cap”.
	Applicant argues on page 10 that none of the references disclose “the conductive medium preform includes a capsule prefilled with a conductive medium, a liquid absorbing material impregnated with a conductive medium”. Examiner respectfully disagrees. Claim 39 recites the term “or”, which has been interpreted as its plain meaning. As discussed above, Sackellares discloses (Paragraph [0134], “The absorptive pads #1317 can be any suitable absorptive material (e.g., a spongy material) that is configured to absorb a conductive fluid”) which teaches the limitation “a liquid absorbing material impregnated with a conductive medium”. 
	Applicant argues on pages 10-12 that “Doty also does not disclose that ‘a piercing structure is provide in hollow chamber of the fixing seat”. Examiner agrees and the 103 rejection in view of Doty has been withdrawn. However, a new 103 rejection over Sackellares in view of Verma, Greentek and Soutar has been discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20150238106; cited by applicant, discloses an arrangement for carrying out electrode measurements on the surface of the skin of a patient’s head for recording the electrical activity of the brain.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARISSA CUEVAS whose telephone number is (571)272-6605. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CC/
Examiner, Art Unit 3791

/David J. McCrosky/Primary Examiner, Art Unit 3791